DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” of a device, without any specifically recited steps, is not a process, nor is it a machine, manufacture, or composition of matter (see MPEP 2173.05(q) “"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites determining “the state of a mechanical component, particularly of drives or bearings or transmissions” (emphasis added). Is it unclear whether the devices disclosed in the claims are exemplary only, or are intended to be limiting. The claim is therefore unclear and appropriate correction is required. For the purposes of this examination the claim will be interpreted as exemplary, and not limiting.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Similarly to claim 6, above, claim 9 recites a “Method for determination of the state of a mechanical component, particularly of drives or bearings.” Is it unclear whether the devices disclosed in the claims are exemplary only, or are intended to be limiting. The claim is therefore unclear and appropriate correction is required. For the purposes of this examination the claim will be interpreted as exemplary, and not limiting.
Claims 10 and 11 are dependent on claim 9, and are therefore similarly indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischmacher et al. (Pub. No. WO 2015/043619; hereafter P1).
Regarding claim 1, P1 discloses a device for determining the state of a mechanical component, in which, when the component is in use, at least part of the component moves in relation to another component, including one or more of drives or bearings or transmissions (see P1 abstract which discloses that the component is a bearing), wherein a measuring device is configured to determine an electrical variable of the mechanical component or the change in an electrical variable (see P1 abstract which recites measuring current).
  
Regarding claim 2, P1 discloses the device according to claim 1, wherein an evaluation unit is configured to provide status information as to the state of the movable mechanical component on the basis of a measurement result generated by the measuring device (see P1 abstract “an operating state class of the drive system is determined on the basis of the at least one characteristic load quantity.”). 

Regarding claim 4, P1 discloses the device according to claim 1, further comprising a current source, with which a current can be i{00254827;v1}4Application No. 16/632,798ntroduced into a mechanical component and/or a voltage source with which a voltage can be applied across a mechanical component (see P1 abstract which discloses monitoring “an electrical current through at least one mechanical bearing” which inherently requires a source of the measured current).  

Regarding claim 6, P1 discloses use of a measuring device which can determine an electrical variable or the change in an electrical variable in order to determine the state of a mechanical component, particularly of drives or bearings or transmissions (see P1 abstract).

Regarding claim 7, P1 discloses a system comprising a mechanical component and a device according to claim 1 (see P1, the entire device disclosed can be construed as a system comprising the device of claim 1). {00254827;v1}5Application No. 16/632,798 KSVR-0123-US Preliminary Amendment  

Regarding claim 8, P1 discloses the system according to claim 7, further comprising an electric motor or voltage signal generator, which generates a bearing current or a voltage signal, which flows at least through portions of the movable mechanical component or is coupled into at least portions of the movable mechanical component (see P1 Fig. 1, item 101 and abstract which recites measuring a current which is generated across the bearing).  

Regarding claim 9, P1 discloses a method for determination of the state of a mechanical component, particularly of drives or bearings, wherein a measuring device is used to determine an electrical variable or the change in an electrical variable at the mechanical component (see P1 abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilar et al. (Pub. No. US 2016/0327452 A1; hereafter Vilar).
Regarding claim 3, P1 discloses the device according to claim 2, but does not specifically disclose a table stored in the evaluation unit, in which respective status information about the state of the movable mechanical component is coordinated with a respective measurement result of the measuring device.  
Vilar discloses an evaluation unit for determining the state of a bearing which can either determine the state analytically or via using a look up table (see Vilar paragraph [0051] “the controller 22 may be configured to solve a characteristic failure frequency equation on demand… In some 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a look-up table for classifying the state of the bearing as discussed in P1, as look-up tables are computationally simpler to implement and require fewer computing resources to implement than analytic solutions.

Claims 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of Keswani et al. (U.S. Patent No. 5,477,334; hereafter Keswani).
Regarding claims 5 and 10,  P1 discloses a method according to claim 9, but does not specifically disclose that a voltage source is used to apply a voltage across the mechanical component and the measuring device is used to measure the voltage applied across the mechanical component over a predetermined measurement period , and an evaluation unit evaluates the curve of the measured voltage during the measurement period with a multivariate statistical method and puts out status information as to the state of the movable mechanical component from the evaluation with a multivariate statistical method.  
P1 discloses measuring a current, however, current and voltage are related to each other through Ohm’s Law of V=IR, so one having ordinary skill in the art would readily be able to make similar measurements utilizing voltage instead of current measurements.
P1 does not specifically disclose how the frequency distributions are analyzed for classifying the bearing into the bearing states. 
Keswani discloses that a useful tool for classifying a population into different groups based on their similarity is known as “cluster analysis” which is a multivariate method for classifying target populations into separate classes (see Keswani col. 5, ll. 6-28).


Regarding claim 11, P1 as modified discloses the method according to claim 10, wherein the evaluation with a multivariate statistical method involves the determination{00254827;v1}6Application No. 16/632,798 of the frequency distribution of individual voltages over the predetermined measurement period (see P1 Fig. 2, item 202.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/21/2021